DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by VERICOOL Compostable Cooler Bucket Non-patent Literature (hereinafter “VERICOOL”).
Regarding claim 1, VERICOOL teaches a beach toy bucket (bucket is a rectangular shaped compostable cooler, which is ordinarily used at the beach, VERICOOL NPL) comprising: 
   a housing (see examiner annotated VERICOOL NPL, hereinafter “EAFVER”) having a bottom (EAFVER) and one or more walls (EAFVER) defining a cavity (EAFVER), the one or more walls including a first end (EAFVER) and a second end (EAFVER), the bottom disposed at the first end of the one or more walls; and 
   a rim (EAFVER) disposed at the second end of the one or more walls and collectively defining a shape (EAFVER, the walls necessarily has a shape) surrounding the cavity, wherein the housing and the rim are formed from a compostable material (compostable, VERICOOL NPL).


    PNG
    media_image1.png
    864
    1163
    media_image1.png
    Greyscale


Regarding claim 2, VERICOOL further teaches the one or more walls (EAFVER) includes a planar first wall (EAFVER).

Regarding claim 3, VERICOOL further teaches the one or more walls (EAFVER) includes a first wall (EAFVER) having a first surface (EAFVER) and a second surface (EAFVER), the first surface defining a plane (EAFVER) spaced apart from the second surface to define a recess (EAFVER).

Regarding claim 4, VERICOOL further teaches the bottom (EAFVER) includes a first surface (EAFVER) and a second surface (EAFVER), the first surface EAFVER) from the second surface to define a recess (EAFVER).

Regarding claim 5, VERICOOL further teaches the rim (EAFVER) includes a first tab (EAFVER) extending from the rim toward the bottom.

Regarding claim 8, VERICOOL teaches a beach toy bucket (bucket is a rectangular shaped compostable cooler, which is ordinarily used at the beach, VERICOOL NPL) comprising: 
   a housing (EAFVER) having a plurality of walls (EAFVER) defining a cavity (EAFVER), the plurality of walls including a bottom (EAFVER) disposed at a first end (EAFVER) of each of the plurality of walls; and 
   a rim (EAFVER) disposed at a second end (EAFVER) of each of the plurality of walls and defining a shape (EAFVER) surrounding the cavity, wherein the housing and the rim are formed from a compostable material (compostable, VERICOOL NPL).

Regarding claim 9, VERICOOL further teaches the plurality of walls (EAFVER) includes a planar first wall (EAFVER).

Regarding claim 10, VERICOOL further teaches the plurality of walls (EAFVER) includes a first wall (EAFVER) having a first surface (EAFVER) and a second EAFVER), the first surface defining a plane spaced apart (EAFVER) from the second surface to define a recess (EAFVER).

Regarding claim 11, VERICOOL further teaches the bottom (EAFVER) includes a first surface and a second surface (EAFVER), the first surface defining a plane spaced apart (EAFVER) from the second surface to define a recess (EAFVER).

Regarding claim 12, VERICOOL further teaches the rim (EAFVER) includes a first tab (EAFVER) extending from the rim toward the bottom.

Regarding claim 15, VERICOOL teaches a beach toy bucket (bucket is a rectangular shaped compostable cooler, which is ordinarily used at the beach, VERICOOL NPL) comprising: 
   a housing (EAFVER) including a bottom (EAFVER) and at least one wall (EAFVER), the at least one wall extending from the bottom and at least partially defining a cavity (EAFVER); and 
   a rim (EAFVER) disposed at an end (EAFVER) of each wall of the at least one wall and defining a shape (EAFVER) surrounding the cavity, wherein the housing and the rim are formed from a compostable material (compostable, VERICOOL NPL).

Regarding claim 16, VERICOOL further teaches the at least one wall (EAFVER) includes a planar first wall (EAFVER).

Regarding claim 17, VERICOOL further teaches the at least one wall includes a first wall (EAFVER) having a first surface (EAFVER) and a second surface (EAFVER), the first surface defining a plane spaced apart (EAFVER) from the second surface to define a recess (EAFVER).

Regarding claim 18, VERICOOL further teaches the rim (EAFVER) includes a first tab (EAFVER) extending from the rim toward the bottom.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 13, 19 and 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over VERICOOL in view of US Pub 20110091672 issued to Patel (hereinafter “Patel”).
Regarding claims 6, 13, 19 (similar claims but different dependency), VERICOOL does not explicitly teach a specific compostable material.
Patel, however, teaches a container (abstract) with a flat bottom (Fig 1, [0031]) and walls (Fig 1A, composite wall 18A necessarily defines a housing and makes a rim) made of a compostable material ([0029] biodegradable composite polymer, prepared by intermixing) that includes one or more of a semi-crystalline polyester resin or a biopolymer resin (examiner chooses “or biopolymer”; [0006] biopolymer [0033] PHB are intermixed resin, Abstract).

The purpose of a biopolymer compostable material is to be naturally occurring ([0004]) and biodegrade without residue ([0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooler bucket container of VERICOOL with a specific material as taught by Patel in order to be reusable by the consumer saving them money, easily recycled by curbside recycling for increased convenience to the busy consumer, meet industrial and home compost standards for increased credibility and consumer buying potential, and advantageously replace environmentally harmful plastic and foam (as evidenced by the description from the VERICOOL  – lines 2-3, 7, 9 / page 2).

Regarding claims 7, 14, 20 (similar claims but different dependency), VERICOOL does not explicitly teach a specific compostable material mixture.
Patel, however, teaches a container (abstract) with a flat bottom (Fig 1, [0031]) and walls (Fig 1A, composite wall 18A necessarily defines a housing and makes a rim) made of a compostable material ([0029] biodegradable composite polymer, prepared by intermixing) that includes a mixture of a and a compostable polylactic acid resin ([0033] polybutylene and [0034] polylactic acid, are intermixed resin, Abstract).

The purpose of a polybutylene and polylactic acid compostable material is to naturally occurring and be biodegradeable ([0004]) from corn, beet and cane sugar, and be processed easily on standard equipment ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooler bucket container of VERICOOL with a specific material as taught by Patel in order to be reusable by the consumer saving them money, easily recycled by curbside recycling for increased convenience to the busy consumer, meet industrial and home compost standards for increased credibility and consumer buying potential, and advantageously replace environmentally harmful plastic and foam (as evidenced by the description from the VERICOOL – lines 2-3, 7, 9 / page 2).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731